        Case 1:20-cv-01109-DAD-JLT Document 11 Filed 03/08/21 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   AMANDA FRANKS,                                        Case No.: 1:20-cv-01109 NONE JLT
12                  Plaintiff,                             ORDER DIRECTING THE CLERK OF COURT
13          v.                                             TO ASSIGN A DISTRICT JUDGE AND TO
                                                           CLOSE THIS ACTION
14   BELFOR USA GROUP, INC.,                               (Doc. 10)
15                  Defendant.
16
17          The parties have stipulated, according to Federal Rules of Civil Procedure Rule 41(a)(1) to
18   dismiss this action has with prejudice with each side to bear their own fees and costs. (Doc. 10).
19   (Doc. 9) Accordingly, the Clerk of Court is DIRECTED to assign a district judge for the purpose
20   of closing this case and then to close this action.
21
22   IT IS SO ORDERED.

23      Dated:     March 6, 2021                                 /s/ Jennifer L. Thurston
                                                           UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
